DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 objected to because of the following informalities:  
1)	In the last line of claim 1:  The term “the” should be changed to --a--, the term “services” should be changed to --surfaces--, and the term “a” should be changed to --the--.
2)	In the last line of claim 15:  The second “.” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,588,036 to Hort.  Hort shows the claimed limitations of a baby changing system (10) comprising of:  a mat (20) and two perpendicularly attached pliable protective walls (24), whereby the two perpendicularly attached pliable protective walls are configured to restrict a baby from touching surfaces external to the baby changing system (10) (as shown in Figures 2 & 4-6 and as described in column 1, lines 62-65; column 2, lines 58-67 and in column 3, lines 4-9 & 17-25); further comprising of:  a travel configuration (as shown in Figures 1 & 2 and as described in column 2, lines 49-60 and in column 3, lines 4-9) or a deployed configuration (as shown in Figures 4-6 and as described in column 2, lines 65-67 and in column 3, lines 17-25); and further comprising a strap (30) for securing the travel configuration (as shown in Figure 2 and as described in column 3, lines 4-9).

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,999,863 to Kane.  Kane shows the claimed limitations of a baby changing system (10) comprising of:  a mat (12, 48, 50, 52) and two perpendicularly attached pliable protective walls (16 & 20, 16 & 22, 18 & 20 or 18 & 22), whereby the two perpendicularly attached pliable 


protective walls are configured to restrict a baby from touching surfaces external to the baby changing system (as shown in Figures 1-3 and as described in column 3, lines 10-19 & 38-40); further comprising of:  a travel configuration (as shown in Figures 7 & 8 and as described in column 3, lines 5-9 and in column 4, lines 15-16) or a deployed configuration (as shown in Figure 1 and as described in column 3, lines 10-12); and whereby the material of the two perpendicularly attached pliable protective walls are fabricated from at least one of the following:  fabric, polyester, cotton wool, vinyl polyurethane, plastic, silicone, rubber, fleece, sherpa, hemp, bamboo, PUL or nylon whereby these pliable protective materials may also be coated with a water resistant or anti-bacterial substance such as silica, polyurethane laminate, or a silver-ion based antimicrobial topical textile treatment (as described in column 3, lines 19-21).

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No, 5,473,785 to Lager et al.  Lager et al. show the claimed limitations of a baby changing system comprising of:  a mat (12, 64) and two perpendicularly attached pliable protective walls (13 & 37, 13 & 49, 23 & 37 or 23 & 49), whereby the two perpendicularly attached pliable protective walls are configured to restrict a baby from touching surfaces external to the baby changing system (as shown in Figures 1-3 and as described in column 4, lines 6-39); further comprising of:  a travel configuration (as shown in Figure 4 and as described in column 5, lines 30-31) or a deployed configuration (as shown in Figure 3 and as described in column 5, lines 18-19); and whereby the material of the two perpendicularly attached pliable protective walls are 

fabricated from at least one of the following:  fabric, polyester, cotton wool, vinyl polyurethane, plastic, silicone, rubber, fleece, sherpa, hemp, bamboo, PUL or nylon whereby these pliable protective materials may also be coated with a water resistant or anti-bacterial substance such as silica, polyurethane laminate, or a silver-ion based antimicrobial topical textile treatment (as described in column 3, lines 63-65).

Response to Amendment
	In response to Applicant’s arguments on page 6 of the amendment with respect to the cited Bloom ‘139 reference, the examiner respectfully agrees.  Hence, the claim rejections under Bloom ‘139 have been respectfully withdrawn. 
	Moreover, in response to Applicant’s arguments on pages 6 and 7 of the amendment with respect to the cited Kane ‘863 and Lager et al. ‘785 references, the examiner respectfully disagrees since these references are considered to meet the claimed structural limitations as indicated above in paragraphs 6 and 7 of this Office action.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Panzica ‘046, Dockendorf ‘688, Dockendorf et al. ‘183, Dockendorf ‘494 and Dockendorf et al. ‘679.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673